Grice, Justice.
A certificate endorsed upon the bill of exceptions by which plaintiff in error — not counsel — stated that he had, prior to filing, served a copy of the bill of exceptions upon the Attorney-General being the only indication in the record as to service of the bill of exceptions and there appearing no other service, acknowledgment of service or *170waiver of service, plaintiff in error did not comply with Code § 6-911, as amended by Ga. L. 1953, Nov.-Dee. Sess., pp. 440, 456. Therefore, this court has no jurisdiction of the cause and the writ of error must be dismissed. Cf. Nichols v. Nichols, 210 Ga. 232 (78 SE2d 513).
Argued July 10, 1961
Decided September 7, 1961.
James E. Goodman, pro se.
Eugene Cook, Attorney-General, Earl L. Hickman, Assistant Attorney-General, contra.

Writ of error dismissed.


All the Justices concur.